Citation Nr: 0510198	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  04 02-731	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

2.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1952 to May 
1956.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Tiger Team Special Processing Unit in the 
Regional Office (RO) in Cleveland, Ohio.  The RO denied the 
veteran's claim for service connection for headaches.  He 
filed a timely appeal.  

Historically, the veteran first filed a claim for service 
connection for headaches in June 1956, and the RO denied the 
claim in August 1956.  In September 1999, he filed a petition 
to reopen the claim, which was again denied in June 2000.  He 
did not appeal that decision, so it became final and binding 
on him based on the evidence then of record.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2004).  In 
September and November 2001, he filed petitions to reopen the 
claim once again.  

For the reasons explained below, the Board is reopening the 
claim based on new and material evidence.  But further 
development is needed before actually adjudicating the merits 
of the claim on a de novo basis.  So upon reopening, 
the claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In June 2000, the RO issued a rating decision denying the 
veteran's claim for service connection for headaches, and he 
did not timely appeal.

2.  Some of the additional evidence received since that June 
2000 denial, however, was not previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2000 decision denying the veteran's claim 
for service connection for headaches is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2004).

2.  The evidence received since the June 2000 decision is new 
and material and, therefore, sufficient to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

As will be explained in the REMAND portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of the 
claim.  But first, the Board must address whether there is 
sufficient evidence for the veteran to reopen his claim for 
service connection for headaches.  The Board finds there is 
sufficient evidence, so there is no possibility of 
prejudicing him by issuing a decision reopening the claim 
because it reserves determining whether there has been 
compliance with the VCAA and implementing regulations until 
the additional development is completed.  See Bernard v. 
Brown, 
4 Vet. App. 384 (1993).

Factual Background

The report of the veteran's March 1952 enlistment examination 
indicates he had a deviated septum and scar on his scalp.  No 
other abnormalities were noted.  At his separation 
examination, in April 1956, it was noted he also had a scar 
about 1" in length on the center forehead and a scar on the 
right side of the right eye.  Upon physical examination, his 
head was noted as "normal" and his neurologic evaluation 
was also "normal."  There are no other service medical 
records (SMRs) available due to a fire at the National 
Personnel Records Center (NPRC).

In June 1956, the veteran filed a claim for service 
connection for headaches.  In August 1956, the RO denied the 
claim noting that there was no record of medical treatment 
during service.

In March 1963, the veteran filed a separate dental claim, 
stating that while he was in Japan in 1953, he was operating 
a bulldozer and a piece of iron flew up and hit him across 
the face.

In September 1999, the veteran filed a petition to reopen the 
claim for service connection for headaches.  In support of 
his petition, he submitted various personnel records, which 
included several commendations for honorable service.  Also 
enclosed was a picture of the veteran with what appeared to 
be a bandage above and to the right of his right eye.  The 
Board notes he later submitted the same picture of better 
quality, which clearly shows the bandages and also some 
bruises on his face.

In an October 1999 lay statement from T.R.S., he indicated he 
was an eyewitness to the veteran's accident in Japan.

In an October 1999 lay statement from S.S., he said he was 
stationed with the veteran at Beale Air Force Base in 
California for 15 months.  He reported witnessing the 
veteran's constant daily headaches, and stated the veteran 
was put on permanent light duty because of them. 

In June 2000, the RO denied the veteran's claim for service 
connection for headaches.

In a September 2000 lay statement from T.R.S., he described 
the veteran's accident, which he had alluded to in his 
earlier October 1999 statement.  He said the veteran was 
operating a bulldozer when a large steel bar anchor broke off 
and hit the veteran in the head and face.  He called for 
rescue and the veteran was taken to the aid station, because 
there was no hospital on base.  When the veteran returned to 
the barracks, he was extremely ill with constant headaches 
and nausea.  He said he has known the veteran since discharge 
and he was never able to solve the headache problem.

In October 2000, the veteran submitted a lay statement from 
S.S., which reiterated his previous October 1999 statement.

A September 2000 VA outpatient treatment (VAOPT) record 
indicates the veteran reported a history of headaches from a 
head injury during service.  

A letter from the veteran's ophthalmologist submitted in 
October 2000 states that the veteran has scar tissue above 
his right eye consistent with the pictures and description of 
the wounds he reportedly sustained during his military 
service.  The doctor indicated that he had suffered some 
headaches from these injuries, but luckily there was no 
ocular damage.  

In September and November 2001, the veteran filed petitions 
to reopen the claim.
VAOPT records from the Providence Medical Center indicate 
that in December 2001, the veteran reported a history of 
intermittent headaches.

VAOPT records from Bay Pines Medical Center indicate that in 
March 2000 the veteran denied headaches.  In January 2001, he 
denied headaches and seemed to be doing well with his 
medication for hypertension.

The report of the August 2002 VA examination indicates the 
veteran reported that he sustained a head injury during 
service and was unconscious for about 6 hours.  He reported 
having eye and orbital headaches about 5 to 6 times a week, 
which lasted many hours.  At times, he reported that his 
right eye blurred and he saw dots in front of his eyes.  
Occasionally, he said he vomited.  

Upon neurological examination, the veteran had an old scar 
over the right eye, but otherwise was normal.  The examiner's 
stated his impression was,

Posttraumatic migraine versus posttraumatic 
trigeminal neuralgia.  The scattered information 
in the C-file cannot negate this impression.

In the veteran's September 2003 notice of disagreement (NOD), 
he stated that although he had not complained about his 
headaches for many years, they have been there and they were 
getting more frequent and more painful.

Reopening the Claim for Service Connection for Headaches

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Here, the veteran's most recent claim for service connection 
for headaches was denied by the RO in June 2000.  He did not 
appeal that decision.  Thus, the RO's decision became final 
and binding on him based on the evidence of record.  See 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2004).  Furthermore, this, in turn, means there must 
be new and material evidence to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002), 38 C.F.R. § 3.156 (2004); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that the RO, in its April 2003 decision, did 
not address whether new and material evidence had been 
submitted to reopen the claim.  Nonetheless, the Board must 
first determine whether new and material evidence has been 
received since the RO's June 2000 decision before proceeding 
further, because this preliminary determination affects the 
Board's legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc.).  However, since the well-grounded requirement has 
been totally eliminated by the VCAA, the Board need only 
consider whether new and material evidence has been submitted 
to reopen the claim for service connection and, if so, the 
Board then may proceed directly to adjudicate the claim on 
the full merits if VA has fully complied with all 
notification and assistance to the veteran that is mandated 
by the VCAA so that he is not prejudiced.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993);  see also Fossie v. West, 12 
Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petitions to 
reopen his claim were received in September and November 
2001, after the cutoff date.  Therefore, the amended version 
of 38 C.F.R. §3.156(a), providing a new definition of new and 
material evidence, applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that relates to an unestablished fact, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
raises a reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Evidence received since the RO's June 2000 decision includes 
lay statements from T.R.S. and S.S., which support the 
veteran's claim that he was injured during service and has 
had headaches since.  VAOPT records also note a history of 
headaches, although during two examinations he denied having 
them.  An October 2000 letter from his ophthalmologist notes 
that the scar tissue above his eye is consistent with the 
type of injury he described happened during service.  The 
letter also notes a history of recurring headaches.  Finally, 
he underwent a VA examination in August 2002 and the examiner 
noted an impression of post-traumatic migraines.  This 
evidence is both new and material to his case and, therefore, 
sufficient to reopen his claim.


ORDER

The petition to reopen the claim for service connection for 
headaches is granted, subject to the Board's further 
development of the evidence concerning this claim.




REMAND

As an initial matter, the Board notes that the veteran's 
SMRs are not available through no fault of his own.  So VA's 
duty to assist, the duty to provide reasons and bases for 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  

In this case, there is ample evidence, especially when the 
veteran is given the benefit of the doubt, that he sustained 
a head injury during service.  The first medical record 
concerning headaches, however, is not until September 2000 - 
over 45 years after the initial injury.  Although he has 
stated that he has had headaches through the years, but has 
not complained about them - the record lacks continuity.  So 
upon remand, he should be asked to identify any health care 
providers that have treated him for headaches since service, 
if any.

Furthermore, while the August 2002 VA examiner stated that 
the C-file did not negate his impression that the veteran 
had post-traumatic migraines, he did not state whether it 
was at least as likely as not (50 percent probability or 
greater) that his current headaches are a result of head 
trauma during military service.  So upon remand, 
clarification should be sought from this examiner.

Accordingly, this case is REMANDED to the RO for the 
following:

1. Ask the veteran to provide the complete 
names and addresses of all private clinical 
sources and VA facilities that have treated 
him for headaches since discharge in 1956.  
Ask that he also provide the approximate dates 
of any such treatment.  Ask that he complete 
and return the appropriate releases (VA Form 
21-4142s) for the medical records of each 
private care provider listed.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of the headaches, particularly 
insofar as whether any is related to the head 
injury during military service.

2. If possible, have the VA physician who 
examined the veteran in August 2002 submit an 
addendum to the report of that evaluation 
indicating whether it is at least as likely as 
not (50 percent probability or greater) that 
the veteran's headaches are related to the 
head injury he sustained during military 
service.  If, for whatever reason, it is not 
possible to have that same VA examiner comment 
further, then obtain a medical opinion 
from another doctor equally qualified to make 
this important determination.  (Note:  if the 
latter situation arises, this may require 
having the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  

It is absolutely imperative that the VA 
examiner, whomever designated, has access to 
and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this remand 
and any records VA obtains from private 
medical providers.  The examiner must note in 
the addendum that he or she has reviewed the 
claims file.  

3. Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).

4. Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If it remains denied, prepare 
a supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


